Citation Nr: 9910433	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
mitral stenosis.

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied increased ratings for 
mitral stenosis and hearing loss.


REMAND

The Board notes that the veteran has submitted a VA Form 23-
22, Appointment of Service Organization as Claimant's 
Representative, which lists his representative as "The 
American Legion, c/o Alabama Dept. of Veterans Affairs, P.O. 
Box 1509, Montgomery, Alabama 36102-1509, Houston County, 
Telephone:  205-794-7078," in Box 3.  Pursuant to 
38 U.S.C.A. § 7105(b)(2) (West 1991) and 38 C.F.R. 
§ 14.631(c)(1) (1997), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  Therefore, the Board 
unfortunately finds that a remand is necessary in order to 
clarify the veteran's desired representative.

Although the veteran's representation status is unclear, the 
Board feels that it is in the interest of judicial efficiency 
and of the veteran and that it will not prejudice the veteran 
to also undertake development of his claims with this remand.

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran failed to report for a 
January 1997 VA audiological examination.  However, there is 
no evidence of record which shows that he was informed of the 
date and time of the examination.  Therefore, the Board feels 
that the veteran should be scheduled for a VA audiology 
examination.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA audiology examination.  The 
veteran should be sent a letter informing 
him of the date and time of the 
examination.  A copy of that letter 
should be included in the veteran's 
claims folder.

2.  The RO should contact the veteran in 
order to determine whether he desires to 
be represented by The American Legion, by 
the Alabama Department of Veterans 
Affairs, by another accredited 
organization, by a private attorney or 
agent, or to forgo representation.  The 
RO should request that the veteran 
complete and submit a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, with one representative 
listed in Box 3, if appropriate.

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to clarify the veteran's desire for representation.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


